Case 18-81127-TLS           Doc 219      Filed 04/18/19 Entered 04/18/19 14:52:32                    Desc Main
                                        Document      Page 1 of 4


                            UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF NEBRASKA

In re:                                                    Chapter 11

EAT FIT GO HEALTHY FOODS, LLC,                            Case No. 18-81127-TLS
et al.,
                                                          Jointly Administered
                          Debtors.1


     APPLICATION OF GORDON FOOD SERVICE INC. FOR ALLOWANCE AND
       PAYMENT OF ADMINISTRATIVE PRIORITY CLAIM PURSUANT TO
                         11 U.S.C. § 503(b)(1)(A)


         Gordon Food Service Inc. (“GFS”), by its undersigned counsel, hereby submits the

following Application for Allowance and Payment of Administrative Priority Claim pursuant to

11 U.S.C. § 503(b)(1)(A) (the “Application”). In support of it Application, GFS respectfully

states as follows:

         1.      Prior to bankruptcy, Debtor Eat Fit Go Healthy Foods, LLC (“EFG Healthy

Foods”) and its various wholly-owned (also debtor) subsidiaries operated a number of health

food stores throughout the country.

         2.      On September 1, 2017, EFG Healthy Foods executed that certain Eat Fit Go

Foodservice Distribution Agreement dated September 1, 2017 (the “Master Agreement”).2

Pursuant to the terms of the Agreement, GFS acted as a food service distributor for the EFG

Healthy Foods and its subsidiaries.


1
  The Debtors in these jointly administered bankruptcy cases are: Eat Fit Go Healthy Foods, LLC (18-81127-TLS);
Eat Fit Go Arizona Kitchen, LLC (18-81121-TLS); Eat Fit Go Georgia Kitchen, LLC (18-81122-TLS); Eat Fit Go
Healthy Foods Des Moines, LLC (18-81123-TLS); Eat Fit Go Healthy Foods Kansas City, LLC (18-81124-TLS);
Eat Fit Go Healthy Foods Minnesota, LLC (18-81125-TLS); Eat Fit Go Healthy Foods Omaha, LLC (18-81126-
TLS); Eat Fit Go Kansas City Kitchen, LLC (18-81128-TLS); Eat Fit Go Omaha Kitchen, LLC (18-81129-TLS);
and EFG Shared Services, LLC (18-81130-TLS).
2
  The Master Agreement contains proprietary and highly confidential pricing information and therefore has not been
attached to this Application, but will be made available to the Court and to Debtor’s counsel upon request and to
other parties in interest upon reasonable request.


CO\6093964.2
Case 18-81127-TLS       Doc 219      Filed 04/18/19 Entered 04/18/19 14:52:32          Desc Main
                                    Document      Page 2 of 4


        3.     On September 5, 2017, Debtor Eat Fit Go Georgia Kitchen LLC (“EFG Georgia

Kitchen”) executed a Customer Account Application (the “Customer Agreement”). A copy of

the Customer Agreement is attached hereto as Exhibit A.

        4.     Pursuant to the terms of the Master Agreement and Customer Agreement, GFS

was required to fulfil the orders of EFG Georgia Kitchen. GFS was also required to purchase

and maintain certain Proprietary Products as that term is defined in the Master Agreement.

        5.     On July 31, 2018 (the “Petition Date”), the Debtors each filed a voluntary petition

for relief under Chapter 11 of Title 11 of the United States Code, 11 §§ 101, et seq. (the

“Bankruptcy Code”).

        6.     After the filing of the petition, the Debtors sent a notice to GFS indicating that

they would continue to order and pay for goods and services to meet their business needs and

that orders issued after the filing date would be paid in full on customary business terms. A copy

of this notice is attached hereto as Exhibit B.

        7.     Following the petition date, EFG Georgia Kitchen, acting as a debtor-in-

possession, continued to places orders with GFS pursuant to the terms of the Master Agreement

and Customer Agreement totaling $3,599.88. A summary of these orders is attached hereto as

Exhibit C. Invoices for these orders are attached hereto as Exhibit D.

        8.     Further, pursuant to its obligations under the Master Agreement and Customer

Agreement, GFS continued to order and maintain Proprietary Products for EFG Georgia

Kitchen’s use post-petition. Pursuant to the Master Agreement and Customer Agreement, EFG

Georgia Kitchen or EFG Healthy Foods were required to purchase said Proprietary Products in

the event EFG George Kitchen ceased doing business with GFS.




                                                  2
CO\6093964.2
Case 18-81127-TLS       Doc 219    Filed 04/18/19 Entered 04/18/19 14:52:32           Desc Main
                                  Document      Page 3 of 4


        9.      On August 3, 2018, the Debtors notified GFS that they would no longer be

purchasing through the Atlanta location operated by EFG Georgia Kitchen.

        10.     On August 29, 2018, GFS provided EFG Healthy Foods and EFG Georgia

Kitchen notice that they were required to purchase the Proprietary Products under the Master

Agreement and Customer Agreement. A copy of this notice is attached hereto as Exhibit E.

        11.     EFG Healthy Foods and EFG Georgia Kitchen failed to purchase the Proprietary

Products as required by the Master Agreement and Customer Agreement. As required by those

agreements, GFS attempted to mitigate its damages by liquidating some of the Proprietary

Products and then invoiced those products that it could not liquidate. In total, EFG Healthy

Foods and EFG Georgia Kitchen were obligated and failed to purchase Proprietary Products

totaling $9,905.35. An invoice detailing the unliquidated Proprietary Products is attached hereto

as Exhibit F.

        12.      Based upon the above, EFG Healthy Foods and EFG Georgia Kitchen have

incurred post-petition obligations to GFS totaling $13,505.23 (the “GFS Administrative Claim”).

        13.     Section 503(b)(1)(A) provides that, after notice and a hearing, there shall be

allowed administrative expenses for “the actual, necessary costs and expenses of preserving the

estate.” 11 U.S.C. § 503(b)(1).

        14.     Here, the GFS Administrative Claim constitutes actual, necessary costs and

expenses of the estate. EFG Healthy Foods and EFG Georgia Kitchen did business with GFS

post-petition and obtained the benefits of that continued business.         GFS has not been

compensated for these reasonable and necessary expenses. Accordingly, GFS is entitled to




                                               3
CO\6093964.2
Case 18-81127-TLS         Doc 219     Filed 04/18/19 Entered 04/18/19 14:52:32                Desc Main
                                     Document      Page 4 of 4


allowance and payment of the GFS Administrative Claim as an administrative expense of EFG

Health Foods and EFG Georgia Kitchen’s bankruptcy estates.3

        15.     As an administrative expense, the GFS Administrative Claim is entitled to priority

in any distribution from assets of the debtor’s estate. 11 U.S.C. § 507(a)(2). This priority is

secondary only to domestic support claims. Id. § 507(a)(1). As an administrative expense, the

GFS Administrative Claim must be paid in full in cash in order for the Court to confirm a plan of

reorganization. 11 U.S.C. § 1129(a)(9)(A). Further, GFS is entitled to payment of the GFS

Administrative Claim at the same time and in the same proportion as other administrative claims.

        WHEREFORE, having satisfied the requirements of section 503(b)(1)(A), GFS requests

that this Court enter an order allowing the GFS Administrative Claim in the amount of

$13,505.23 and granting such other and further relief as the Court deems just and proper.

Dated: April 18, 2019                           Respectfully submitted,

                                                /s/ Jason M. Torf
                                                Jason M. Torf (pro hac vice pending)
                                                John C. Cannizzaro (pro hac vice pending)
                                                ICE MILLER LLP
                                                200 W. Madison Street, Suite 3500
                                                Chicago, IL 60606-3417
                                                Telephone: (312) 726-6244
                                                Facsimile: (312) 726-6214
                                                Email:       Jason.Torf@icemiller.com

                                                Counsel for Gordon Food Service Inc.




3
  For clarity, GFS does not seek double recovery of the GFS Administrative Claim. Pursuant to the Master
Agreement and Customer Agreement, the GFS Administrative claim is a joint post-petition obligation of each
bankruptcy estate.

                                                    4
CO\6093964.2
